t c memo united_states tax_court michael and christa dee richardson petitioners v commissioner of internal revenue respondent docket no filed date michael richardson pro_se richard w kennedy for respondent memorandum opinion pajak special_trial_judge this case was heard pursuant to sec_7443a of the code and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure an addition_to_tax under sec_6651 in the amount of dollar_figure and an accuracy- related penalty under sec_6662 in the amount of dollar_figure the issues are whether petitioners are entitled to claim a theft_loss whether petitioners are liable for the addition_to_tax under sec_6651 and whether petitioners are liable for the accuracy-related_penalty under sec_6662 some of the facts have been stipulated and are so found petitioners resided in ogden utah at the time the petition was filed petitioner michael richardson petitioner filed a schedule c with his federal_income_tax return on the schedule c he listed his business as mining with a business name of shoe string mining no income or expenses were listed except for dollar_figure of other expenses which resulted in a loss in that amount on the schedule c petitioner stated that the dollar_figure was stolen equipment not covered by insurance and listed catapiller sic track loader kw diesel gen water pump in the notice_of_deficiency respondent disallowed the dollar_figure claimed loss at trial petitioner explained that he bought the equipment to use in a gold mining venture he carried on in in nevada on property owned by the bureau of land management some time in he ceased to carry on this venture and went back to work for a railroad he covered the equipment with canvas and left it on the mining site as petitioner put it this was way out in the middle of nowhere petitioner testified that the closest building was probably miles from the site and the closest town was about to miles away petitioner did not insure the equipment he testified that he last saw the equipment in approximately date and saw that the equipment was missing in approximately date petitioner did not file a police report at any time sec_165 allows as a deduction theft losses sustained during the year not compensated by insurance or otherwise in general whether or not a theft_loss is incurred_in_a_trade_or_business the amount of the loss to be taken into account is the lesser_of either the fair_market_value of the property immediately before the theft or the adjusted_basis of the property sec_1_165-7 and sec_1_165-8 income_tax regs see also sec_165 in the case of property used in a trade_or_business if the fair_market_value of the property immediately before the theft is less than the adjusted_basis the amount of the adjusted_basis would be treated as the amount of the loss id sec_165 provides that any loss arising from theft shall be treated as sustained during the taxable_year in which the taxpayer discovers such loss petitioner must prove the adjusted_basis of his property 46_tc_751 affd 387_f2d_420 8th cir a loss cannot be computed where the taxpayer's basis in property is not proven id leighton v commissioner tcmemo_1995_515 affd without published opinion 108_f3d_332 5th cir fisher v commissioner tcmemo_1986_141 petitioner presented no records to support even the existence of the equipment he presented no bills of sale receipts canceled checks or business records to establish the basis of the equipment petitioner testified as to dollar amounts regarding the equipment but his testimony was not credible we are not required to accept the self-serving testimony of petitioner as gospel 87_tc_74 we find that petitioners are not entitled to deduct any loss under sec_165 because petitioner failed to prove his adjusted_basis in the property calendar_year individual taxpayers must file a federal_income_tax return by april following the close of the calendar_year sec_6072 sec_6651 imposes an addition_to_tax for failure_to_file a federal_income_tax return by its due_date determined with regard to any extension of time for filing previously granted unless such failure was due to reasonable_cause and not willful neglect petitioners must prove both reasonable_cause and a lack of willful neglect petitioners provided no reasonable_cause as required by sec_6651 for the late filing of their return accordingly respondent's determination of the addition_to_tax under sec_6651 is sustained finally we must decide whether petitioners are liable for an accuracy-related_penalty in the amount of dollar_figure for sec_6662 imposes an accuracy-related_penalty in the amount of percent of the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations sec_6662 and b negligence is any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 sec_1_6662-3 income_tax regs moreover negligence is the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs on this record we uphold respondent's determination that the penalty under sec_6662 should be imposed decision will be entered for respondent
